Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/18/20. Claims 21-32, 34-41 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statements filed on 02/20/20 has been received and are being considered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose: 
A method of fabricating a semiconductor memory device, the method comprising: depositing a first zirconium oxide layer on a substrate; depositing a first aluminum oxide layer on the first zirconium oxide layer; depositing a second zirconium oxide layer on the first aluminum oxide layer; performing a first annealing process that causes aluminum atoms in the first aluminum oxide layer to diffuse into the first zirconium oxide layer and the second zirconium oxide layer, thereby forming a preliminary dielectric layer that includes a first diffusion region and a second diffusion region; depositing a third zirconium oxide layer on the preliminary dielectric layer; and depositing a second aluminum oxide layer on the third zirconium oxide layer, as recited in claim 21. Claims 22-26 depend from claim 21 and are also allowable.
A method of fabricating a semiconductor memory device, the method comprising: depositing a first A-metal oxide layer comprising an A-metallic element on a substrate; depositing a first B-metal oxide layer comprising a B-metallic element on the first A- metal oxide layer; depositing a second A-metal oxide layer comprising the A-metallic element on the first B-metal oxide layer; performing a first annealing process that causes the B-metallic element in the first B-metal oxide layer to diffuse into the first A-metal oxide layer and the second A-metal oxide layer, thereby forming a preliminary dielectric layer that includes a first diffusion region and a second diffusion region; depositing a third A-metal oxide layer comprising the A-metallic element on the preliminary dielectric layer; and depositing a second B-
A method of fabricating a capacitor of a semiconductor memory device, the method comprising: forming a first electrode; and forming a dielectric layer and a second electrode on the first electrode, wherein the dielectric layer is between the first electrode and the second electrode and comprises:
a first A-metal oxide region comprising an A-metallic element; a second A-metal oxide region comprising the A-metallic element on the first A-metal oxide region; a first B-metal oxide region comprising a B-metallic element between the first A- metal oxide region and the second A-metal oxide region; and a second B-metal oxide region comprising the B-metallic element between the second A-metal oxide region and the second electrode,
wherein each of the first A-metal oxide region and the second A-metal oxide region is devoid of the B-metallic element, wherein each of the first B-metal oxide region and the second B-metal oxide region is devoid of the A-metallic element, and wherein the first A-metal oxide region and the first B-metal oxide region are spaced apart from each other by a first distance, and the first B-metal oxide region and the second A-metal oxide region are spaced apart from each other by a second distance that is shorter than the first distance, as recited in claim 34. Claims 35-41 depend from claim 34 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Discussion of Related Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813